Exhibit 10.1


Form of Restricted Stock Unit Award Agreement
(Performance Vesting)


 
Grant Number:  «RSU Number»
 
 
National Instruments Corporation (the “Company”) hereby grants you, «First»
«Middle» «Last» (the “Participant”), an award of restricted stock units
(“Restricted Stock Units”) under the National Instruments Corporation 2010
Incentive Plan (the “Plan”).  Capitalized terms not otherwise defined herein
will have the meanings in the Plan.   Subject to the provisions of Appendix A
(attached) and of the Plan, the principal features of this Award are as follows:
 
 
Date of Grant:                                                      [_________]
 
Number of Restricted Stock Units:                   [_________]
 
Vesting Commencement Date:                          [_________]
 
Vesting of Restricted Stock Units:                   The Restricted Stock Units
will vest according to the following schedule:
 
Threshold Performance Goal.  If during the Performance Period beginning ______
and ending ________, the Company’s (a) Operating Income, minus Excluded Items,
divided by (b) the Company’s Net Sales, is equal to or greater than ____________
percent (___%) (the “Profit Goal”), the Participant will be eligible to vest in
the full number of Restricted Stock Units subject to this Award Agreement
pursuant to the terms and conditions of the Vesting Schedule below.  If the
Company fails to achieve the Profit Goal, all Restricted Stock Units subject to
this Award Agreement will be forfeited at no cost to the Company effective at
the end of the Performance Period and the Participant will have no further
rights to the Restricted Stock units subject to this Award Agreement.
 
Vesting Schedule. Subject to any accelerated vesting provisions in the Plan, and
to the achievement of the Profit Goal, the Restricted Stock Units will vest as
follows:
 
Ten percent (10%) of the Restricted Stock Units will vest on each anniversary of
the Vesting Commencement Date, subject to Participant continuing to be an
Employee through such dates, and satisfying the Full-Time Employment Requirement
for an Eligible Vesting Year.
 
Restricted Stock Units will not vest during any Eligible Vesting Year if for six
months or more during such Eligible Vesting Year (i) Participant is on a
Nonstatutory Leave of Absence, and/or (ii) Participant is not a Full-Time
Employee (the “Full-Time Employment Requirement”).
 
In the event that no Restricted Stock Units vest during an Eligible Vesting Year
for failure to satisfy the Full-Time Employment Requirement (the “Forgone Annual
Units”), then the Forgone Annual Units that fail to so vest will be eligible to
vest in a subsequent Eligible Vesting Year during which the Full-Time Employment
Requirement is satisfied; provided, however, that no more than one Eligible
Vesting Year’s worth of Forgone Annual Units will be able to vest in any such
subsequent Eligible Vesting Year; provided, further, that any Restricted Stock
Units that fail to vest hereunder by the fifteenth (15th) anniversary of the
Vesting Commencement Date will not be eligible to vest thereafter and will
automatically be forfeited at no cost to the Company and the Participant will
have no further rights with respect thereto.
 
 In addition to the vesting provided for above, each Eligible Vesting Year
beginning with the Vesting Commencement Date, a number of Restricted Stock Units
will become vested based upon the Company’s achievement of certain performance
goals for the Fiscal Year that ends during an applicable Eligible Vesting Year
as follows:
 

 
Total Number of Restricted Stock Units subject to this Award
x     0.1
   
 
 
   
Earnings Attainment for applicable Fiscal Year
x
Sales Attainment for applicable Fiscal Year
 

 
In order to be eligible for vesting acceleration pursuant to these
performance-based vesting provisions for any Eligible Vesting Year, Participant
must be an Employee through the end of such Eligible Vesting Year and must
satisfy the Full-Time Employment Requirement for such Eligible Vesting Year.
 
 For these purposes, an “Eligible Vesting Year” means the period between May 1
through the following April 30 of each year from the Vesting Commencement Date
through the fifteenth (15th) anniversary of the Vesting Commencement Date.
 
 For these purposes, “Full-Time Employee” means that Participant works in a
position of employment with the Company or any Subsidiary of the Company in
which Participant is regularly scheduled to work forty (40) or more hours per
week or a normal full-time work week pursuant to Applicable Law.
 
 For these purposes, “Nonstatutory Leave of Absence” means any unpaid leave of
absence approved by the Company that the Company is not required to provide to
Participant pursuant to Applicable Law.
 
 Unless otherwise defined herein or in Appendix A, capitalized terms herein or
in Appendix A will have the defined meanings ascribed to them in the Plan.
 
 
 
 
 
 
IMPORTANT:
 
 The Company’s obligation to deliver Shares pursuant to this Award of Restricted
Stock Units is subject to all of the terms and conditions contained in Appendix
A and the Plan.  Before the Company delivers any Shares pursuant to this
Restricted Stock Unit Award Agreement, you must click on the link to each of the
documents required for acceptance, including, without limitation, the Restricted
Stock Unit Award Agreement and Appendix A thereto, the Plan, and, if applicable,
the Restricted Stock Unit Award Tax Obligations and the Data Privacy Consent
(collectively, the “Award Documents”) and review each.  PLEASE BE SURE TO READ
APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS AWARD.
 
 
By clicking the “ACCEPT” button, you agree to the following:
 
You acknowledge and agree that:
 
 
 (a)
you have been able to access and view the Award Documents and understand that
all rights and obligations with respect to this Award are set forth in such
documents;

 
 
 (b)
you agree to all terms and conditions contained in the Award Documents;

 
 
 (c)
the Award Documents set forth the entire understanding between the Company and
you regarding this Award and your right to acquire Shares thereunder;

 
 
 (d)
if you are employed in or are otherwise subject to taxation in Finland, Norway,
Switzerland or the United Kingdom on the date of this Award, you have previously
executed an Agreement for the Transfer of Employer’s Share Award Tax Liability
to the Employee, and you understand that this Award is subject to the terms of
the Agreement for the Transfer of Employer’s Share Award Tax Liability; and

 
 
 (e)
you have previously executed an Employee Confidentiality Agreement as
consideration for this Award.

 
 
 
 
 
 
APPENDIX A
 
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARDS
 
 
Grant.  The Company hereby grants to the Participant under the Plan an Award for
a number of Restricted Stock Units set forth in the Restricted Stock Unit
Agreement, subject to all of the terms and conditions of the Restricted Stock
Unit Agreement, including this Appendix A (collectively, the “Award Agreement”),
and the Plan.
 
Company’s Obligation to Pay.  Each Restricted Stock Unit represents the right to
receive a Share on the date it becomes vested.  Unless and until the Restricted
Stock Units will have vested in the manner set forth in Sections 3 and 4, the
Participant will have no right to payment of any such Restricted Stock
Units.  Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Units will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.  Subject to the
provisions of Section 5, such vested Restricted Stock Units will be paid in
Shares as soon as practicable after vesting, but in each such case within the
period ending no later than the fifteenth (15th) day of the third (3rd) month
following the end of the Fiscal Year that includes the vesting date.
 
Vesting Schedule.  Except as provided in Sections 4 and 5, and subject to
Section 6, the Restricted Stock Units awarded by this Award Agreement will vest
in the Participant according to the vesting schedule set forth in the Award
Agreement.  In the event any Restricted Stock Units have not vested by the
fifteenth (15th) anniversary of the Vesting Commencement Date, the then-unvested
Restricted Stock Units awarded by this Award Agreement will thereupon be
forfeited at no cost to the Company and the Participant will have no further
rights thereunder.
 
Acceleration of Vesting upon Death or Disability.  In the event Participant
ceases to be an Employee as the result of Participant’s death or “Disability”
prior to the fifteenth (15th) anniversary of the Vesting Commencement Date, 100%
of the Restricted Stock Units that have not vested as of such date will
immediately vest.  For these purposes, “Disability” will have the meaning given
to such term in the employment agreement between Participant and the Company;
provided, however, that if Participant has no employment agreement, “Disability”
will mean a total and permanent disability as defined in Section 22(e)(3) of the
Code as determined by the Administrator and in accordance with the Plan.
 
Administrator Discretion.  The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Restricted Stock Units at any time.  If so accelerated, such Restricted
Stock Units will be considered as having vested as of the date specified by the
Administrator.
 
 Notwithstanding anything in the Plan or this Award Agreement to the contrary,
if the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless the Participant dies following his or her termination as a Service
Provider, in which case, the Restricted Stock Units will be paid in Shares to
the Participant’s estate as soon as practicable following his or her death.  It
is the intent of this Award Agreement to comply with the requirements of Section
409A so that none of the Restricted Stock Units provided under this Award
Agreement or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply.  For purposes of this Award Agreement, “Section 409A” means Section 409A
of the Code, and any proposed, temporary or final Treasury Regulations and
Internal Revenue Service guidance thereunder, as each may be amended from time
to time.
 
Forfeiture upon Termination of Continuous Service.  If Participant ceases to be
an Employee for any reason other than death or Disability, the then-unvested
Restricted Stock Units (after taking into any accelerated vesting that may occur
as the result of any such termination) awarded by this Award Agreement will
thereupon be forfeited at no cost to the Company and the Participant will have
no further rights thereunder.
 
 Payment after Vesting.  Any Restricted Stock Units that vest in accordance with
Sections 3, 4 or 5 will be paid to the Participant (or in the event of the
Participant’s death, to his or her estate) in whole Shares, and no fractional
Shares shall be issued.  As determined by the Administrator, any fraction of a
Share shall be paid in cash based on the Fair Market Value of a Share.
 
Payments after Death or Disability.  Any distribution or delivery to be made to
the Participant under this Agreement will, if the Participant is then deceased
or Disabled, will be made to the Participant’s legal representatives, guardian,
heirs, legatees or distributees, as applicable.  Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
 
Withholding of Taxes.  Notwithstanding any contrary provision of this Award
Agreement, no Shares will be delivered to the Participant, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by the Participant with respect to the payment of income, employment and
other taxes which the Company determines must be withheld with respect to such
Shares so deliverable.
 
Rights as Stockholder.  Neither the Participant nor any person claiming under or
through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued (including
in book entry), recorded on the records of the Company or its transfer agents or
registrars, and, if applicable, delivered to the Participant.
 
No Effect on Employment or Service.  The Participant’s employment or other
service with the Company and its Subsidiaries is on an at-will basis
only.  Accordingly, the terms of the Participant’s employment or service with
the Company and its Subsidiaries will be determined from time to time by the
Company or the Subsidiary employing the Participant (as the case may be), and
the Company or the Subsidiary will have the right, which is hereby expressly
reserved, to terminate or change the terms of the employment or service of the
Participant at any time for any reason whatsoever, with or without good cause.
 
Address for Notices.  Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at 11500 N. Mopac Expressway,
Building A, Austin, Texas 78759, Attn: Stock Administrator, or at such other
address as the Company may hereafter designate in writing.
 
Grant is Not Transferable.  Except to the limited extent provided in Section 8,
this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process.  Upon any attempt to transfer, assign, pledge, hypothecate
or otherwise dispose of this grant, or any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment or similar process,
this grant and the rights and privileges conferred hereby immediately will
become null and void.
 
Binding Agreement.  Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
 
Additional Conditions to Issuance of Stock.  If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of shares to the Participant (or his or
her estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company.  The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.
 
Plan Governs.  This Award Agreement is subject to all terms and provisions of
the Plan.  In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern.
 
Administrator Authority.  The Administrator will have the power to interpret the
Plan and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested).  All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Board or its
Committee administering the Plan will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Award Agreement.
 
Captions.  Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
 
Agreement Severable.  In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.